Title: To James Madison from David Meade Randolph, 26 September 1811
From: Randolph, David Meade
To: Madison, James


Dear Sir,London 26th September 1811
The event which my letter of the 14th June last was designed to anticipate, you will have communicated from the proper source: Whilst my additional appeal to your private or Official character, as your regard to a due consistencey of conduct shall determine, is, for the sole purpose of referring you to my friend John Marshall of Richmond, and such other persons as may be deemed equal to any degree of responsibility, which you shall find requisite, and his confidence in my integrity and honor, can supply. And, whatever shall be your pleasure, I shall regard with personal respect, and as proof of your public dignity. Having the honor to be your faithful Countryman &cc &cc
D M Randolph
